TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-95-00476-CR







Eric Eugene Claypool, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT


NO. 45,016, HONORABLE C.W. DUNCAN, JR., JUDGE PRESIDING







PER CURIAM


	Tried on an indictment accusing him of capital murder, appellant was found guilty
of the lesser included offense of murder.  The jury assessed punishment at imprisonment for
ninety-nine years.

	Appellant's court-appointed attorney filed a brief in which she concludes that the
appeal is frivolous and without merit.  The brief meets the requirements of Anders v. California,
386 U.S. 738 (1967), by advancing contentions which counsel says might arguably support the
appeal.  See also Penson v. Ohio, 488 U.S. 75 (1988); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  A copy of counsel's brief was delivered to appellant, and appellant was advised of his
right to examine the appellate record and to file a pro se brief.  No pro se brief has been filed.

	We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  We also agree with counsel that, under the circumstances of this
cause, none of the arguable points present reversible error.  Further discussion of the contentions
advanced in counsel's brief would serve no beneficial purpose.

	The judgment of conviction is affirmed.


Before Chief Justice Carroll, Justices Jones and B. A. Smith

Affirmed

Filed:   January 24, 1996

Do Not Publish